Case 5:21-cv-12225-JEL-CI ECF No. 1-1, PageID.9 Filed 09/21/21 Page 1 of 10




                    Exhibit A –
               Plaintiff’s Complaint
             Case 5:21-cv-12225-JEL-CI ECF No. 1-1, PageID.10 Filed 09/21/21 Page 2 of 10
                                                           Original - Court                        2nd Copy - Plaintiff
Approved, SCAO                                                                                     3rd Copy -Return
                                                           1st Copy- Defendant

             STATE OF MICHIGAN                                                                                              CASE NO.
            THIRD JUDICIAL CIRCUIT                                     SUMMONS                                            21-007018-NO
                         WAYNE COUNTY                                                                       Hon.Dana Margaret Hathaway

Court address : 2 Woodward Ave., Detroit MI 48226                                                                         Court telephone no.: 313-224-2444

PlaintifPs name(s), address(es), and telephone no(s)                                     Defendant's name(s), address(es), and telephone no(s).
Malone, LaDawne                                                                          Home Depot U.S.A., Inc.

Plaintiffs attorney, bar no., address, and telephone no

James S. Marco 80419
23077 Greenfield Rd Ste 557
Southfield, MI 48075-3727

Instructions: Check the items below that apply to you and provide any required information. Submit this form to the court clerk along with
your complaint and, if necessary, a case inventory addendum (form MC 21). The summons section will be completed by the court clerk.

    Domestic Relations Case
    ❑ There are no pending or resolved cases within the jurisdiction of the family division of the circuit court involving the family or family
       members of the person(s) who are the subject of the complaint.
    ❑ There is one or more pending or resolved cases within the jurisdiction of the family division of the circuit court involving the family or
       family members of the person(s) who are the subject of the complaint. I have separately filed a completed confidential case inventory
      (form MC 21) listing those cases.
    ❑ It is unknown if there are pending or resolved cases within the jurisdiction of the family division of the circuit court involving the family
       or family members of the person(s) who are the subject of the complaint.

    Civil Case
    ❑ This is a business case in which all or part of the action includes a business or commercial dispute under MCL 600.8035
    ❑ MDHHS and a contracted health plan may have a right to recover expenses in this case. I certify that notice and a copy of the
       complaint will be provided to MDHHS and (if applicable) the contracted health plan in accordance with MCL 400.106(4).
    ❑ There is no other pending or resolved civil action arising out of the same transaction or occurrence as alleged in the complaint.
    ❑ A civil action between these parties or other parties arising out of the transaction or occurrence alleged in the complaint has

         been previously filed in ❑ this court,                                                                               Court,

        where it was given case number                              and assigned to Judge

       The action ❑ remains       ❑ is no longer pending.


     Summons section completed by court clerk.                         SUMMONS


NOTICE TO THE DEFENDANT: In the name of the people of the State of Michigan you are notified:
1. You are being sued.
2. YOU HAVE 21 DAYS after receiving this summons and a copy of the complaint to file a written answer with the court and serve a
   copy on the other party or take other lawful action with the court (28 days if you were served by mail or you were served outside
       this state).
3. If you do not answer or take other action within the time allowed, judgment may be entered against you for the relief demanded in the
   complaint.
4. If you require special accommodations to use the court because of a disability or if you require a foreign language interpreter to help
    you fully participate in court proceedings, please contact the court immediately to make arrangements.


Issue date                                                  Expiration date*                         Court clerk
6/10/2021                                                   9/9/2021                                 Carlita McMiller

                                                                                                             Cathy M. Garrett- Wayne County Clerk.
*This summons is invalid unless served on or before its expiration date. This document must be sealed by the seal of the court.

MC 01 (9/19)                      SUMMONS                                   MCR 1.109(D), MCR 2.102(B), MCR 2.103, MCR 2.104, MCR 2.105
     JpSCIAL


F                   `7

    0
     ~ MICHIGQ'[~
         Case 5:21-cv-12225-JEL-CI ECF No. 1-1, PageID.11 Filed 09/21/21 Page 3 of 10
                                                                                                                             SUMMONS
                                                                                                          Case No.: 21-007018-NO


                                                    F77PROOF              OF SERVICE
TO PROCESS SERVER: You are to serve the summons and complaint not later than 91 days from the date of filing or the date of
expiration on the order for second summons. You must make and file your return with the court clerk. If you are unable to complete
service you must return this original and all copies to the court clerk.

                                       CERTIFICATE / AFFIDAVIT OF SERVICE / NONSERVICE


              ❑      OFFICER CERTIFICATE                                  OR               ❑     AFFIDAVIT OF PROCESS SERVER

 I certify that I am a sheriff, deputy sherifF, bailiff, appointed                  Being first duly sworn, I state that I am a legally competent
 court officer, or attorney for a party (MCR 2.104[A][2]), and                      adult, and I am not a party or an officer of a corporate party
 that: (notarization not required)                                                  (MCR 2.103[A]), and that:         (notarization required)

 ❑ I served personally a copy of the summons and complaint.

 ❑ I served by registered or certified mail (copy of return receipt attached) a copy of the summons and complaint,
   together with
                          List all documents served with the Summons and Complaint


                                                                                                                              on the defendant(s):

 Defendant's name                                     Complete address(es) of service                    I Day, date, time




 ❑ I have personally attempted to serve the summons and complaint, together with any attachments, on the following defendant(s) and
   have been unable to complete service.
 Defendant's name                                     Complete address(es) of service                     Day, date, time




 I declare under the penalties of perjury that this proof of service has been examined by me and that its contents are true to the best of my
 information, knowledge, and belief.

Service fee           Miles traveled      Fee                                  Signature
$                     $                   $

Incorrect address fee Miles traveled     Fee         Total fee                 Name (type or print)
$                                        $           $
                      $
                                                                               Title

Subscribed and sworn to before me on                                                                                           County, Michigan.
                                                   Date
My commission expires:                                      Signature:
                               Date                                                  Deputy court clerk/Notary publfc

Notary public, State of Michigan, County of

                                                        ACKNOWLEDGMENT OF SERVICE

I acknowledge that I have received service of the summons and complaint, together with
                                                                                                              Attachments
                                                                     on
                                                                                       Day, date, time

                                                                     on behalf of
 Signature
       Case 5:21-cv-12225-JEL-CI ECF No. 1-1, PageID.12 Filed 09/21/21 Page 4 of 10
 L
 (`
 W


Z>
 U
3;
                                        STATE OF MICHIGAN
~co
•L
 ca                 IN THE CIRCUIT COURT FOR THE COUNTY OF WAYNE
U

~
Q     LADAWNE MALONE,
rn
cq                  Plaintiff,
r
r                                                                Case No. 21-    NO
N     VS.                                                        Hon.
O
N
0     HOME DEPOT U.S.A., INC.
r
o                   Defendant.


      JAMES S. MARCO (P80419)
      Zamler, Shiffman & Karfis, P.C.
      Attomeys for Plaintiff
      23077 Greenfield Rd., Ste. 557
      Southfield, MI 48075
      (248) 443-6567/fax (248) 552-1380
      jmarco(,@—zskpc.com

Q                                              /
Z:
                There is no other civil action between these parties out of
E-              the same transaction occurrence as alleged in this complaint
                pending in this court, nor has any such action been previously
                filed and dismissed or transferred after having been assigned
                to a judge, nor do I know of any other civil action, not
                between these parties, arising out of the same transaction
                or occurrence as alleged in this complaint that is either
                pending or was previously filed and dismissed, transferred,
                or otherwise disposed of after having been assigned to a
                judge in this court,

                                        /s/ James S. Marco
                                          PLAINTIFF'S ATTORNEY
W
U
LL
U-
O
~
~
z
lw
 w
-J
I-
 L
O
z~
o
r
0
ti
0
0
~
N
 Case 5:21-cv-12225-JEL-CI ECF No. 1-1, PageID.13 Filed 09/21/21 Page 5 of 10




                                    COMPLAINT
                            AND DEMAND FOR TRIAL BY JURY


       NOW COMES Plaintiff, LADAWNE MALONE, by and through her attorneys,

ZAMLER, SHIFFMAN, & KARFIS, P.C., and complaining against Defendant, HOME DEPOT

U.S.A., INC., Plaintiff states that:

                                       (Jurisdiction & Venue)

       Plaintiff, LADAWNE MALONE, is a resident of the City of Farmington Hills, County

       of Oakland, State of Michigan.

2.     Defendant, HOME DEPOT U.S.A., INC., ("HOME DEPOT") is a Delaware corporation

       that is duly organized in accordance with the laws of the State of Michigan and doing

       business in the City of Detroit, County of Wayne, State of Michigan.

3.     The amount in controversy exceeds the sum of Twenty-Five Thousand ($25,000.00)

       Dollars. [MCR 2.111 (B)(2)].



                              (Allegations Common to All Counts)

4.     On or about October 22, 2020, Plaintiff, LADAWNE MALONE, was an invitee on the

       HOME DEPOT premises located at 18700 Meyers Road, in the City Detroit, County of

       Wayne, State of Michigan.

5.     At the time and place aforesaid, Plaintiff, LADAWNE MALONE, was injured at HOME

      DEPOT when a home depot employee caused a steel pole that was stored unsecured, and

      in an upright position against a wall, to fall and strike Plaintiff in the head, resulting in

      grievous injuries.

                                                 2
 Case 5:21-cv-12225-JEL-CI ECF No. 1-1, PageID.14 Filed 09/21/21 Page 6 of 10




6.    At all times herein, Plaintiffwas acting in a reasonable and prudent manner.

7.    Plaintiff, LADAWNE MALONE was not guilty of negligence or comparative

      negligence in the happening of the hereinafter described accident.

                                  COUNT I - NEGLIGENCE

      Plaintiff hereby adopts and incorporates by reference all of the allegations and

      statements set forth in Paragraphs 1 through 7 of this Complaint as if set forth

      herein in full.

9.    It was the duty of the Defendant HOME DEPOT and its employees to

      exercise due care in the performance of its actions so as to prevent injury to

      Plaintiff.

10.   Further, Defendant HOME DEPOT had a duty toward Plaintiff to warn of

      dangerous conditions of which they knew or should have known.

11.   Notwithstanding said duties, Defendant HOME DEPOT breached them in the

      following particulars:

         (a)       Failing to take precautionary measures to prevent and/or alleviate
                   the dangerous situation caused by the steel pole, which was stored
                   in an unsecured, upright position, from falling and striking Plaintiff
                   in the head;

        (b)        Creating a dangerous condition by improperly securing the steel
                   pole which fell from its unsecured, upright position against the
                   wall, striking Plaintiff in the head;

        (c)        Creating a dangerous condition when its employee dislodged the
                   steel pole from its unsecured, upright position against the wall,
                   causing it to fall and strike Plaintiff in the head;

        (d)        Failing to warn Plaintiff of the dangerous condition caused by the
                   steel pole which fell from its unsecured, upright position against a
                   wall, striking Plaintiff in the head;

                                                 k3
  Case 5:21-cv-12225-JEL-CI ECF No. 1-1, PageID.15 Filed 09/21/21 Page 7 of 10




           (e)     Performing other acts of negligence not yet known by Plaintiff but
                   which will be ascertained during the discovery of said litigation;


12.     As a direct and proximate result of the negligence of Defendant, Plaintiff

        LADAWNE MALONE suffered severe personal injuries including but not

        limited to a head injury resulting in stitches, permanent scarring, and various

        cognitive deficits.

13.     Prior to said accident, Plaintiff LADAWNE MALONE was a reasonably strong and

        healthy person, but because of the negligence of the Defendant and the injuries received,

        Plaintiff became ill, sore, and lame; she has suffered and will continue to suffer pain,

        humiliation, embarrassment, mental anguish, gross indignity and inconvenience because

       of the permanent nature of said injuries; she has suffered or may yet suffer aggravation or

       activation of a pre-existing condition; she has suffered both wage loss and impairment of

       her earning capacity due to the permanent nature of her injuries; she has been forced to

       expend and will continue to expend considerable sums of money in and about the

       alleviation of her suffering; and she finds it impossible to participate in the usual

       activities of life in which she indulged prior to his injuries.

       WHEREFORE, Plaintiff prays for a Judgment against Defendant HOME DEPOT of

actual and consequential damages in whatever amount in excess of Twenty-Five Thousand

Dollars ($25,000.00) she is deemed to be entitled by this Honorable Court and/or Jury, together

with costs, interest, and attorney fees.




                                                  4
 Case 5:21-cv-12225-JEL-CI ECF No. 1-1, PageID.16 Filed 09/21/21 Page 8 of 10




                                   RespectfuIly submitted,

                                   Zamler, Shifflnan, & Karfis P.C.



                                   BY: /s/James S. Marca
                                     JAMES S. MARCO (P80419)
                                     Zamler, Shiffman & Karfis, P.C.
                                     Attorneys for Plaintiff
                                     23077 Greenfield Rd., Ste. 557
                                     Southfield, MI 48075
                                     (248) 443-6567/fax (248) 552-1380
                                     imarco@zskoc.com

Dated: June 8, 2021
 Case 5:21-cv-12225-JEL-CI ECF No. 1-1, PageID.17 Filed 09/21/21 Page 9 of 10




                                    STATE OF MICHIGAN

              IN THE CIRCUIT COURT FOR THE COUNTY OF WAYNE


LADAWNE MALONE,

              Plaintiff,
                                                     Case No. 21-           NO
vs.                                                  Hon.

HOME DEPOT U.S.A., INC.

              Defendant.
                                         /

JAMES S. MARCO (P80419)
Zamler, Shiffinan & Karfis, P.C.
Attorneys for Plaintiff
23077 Greenfield Rd., Ste. 557
Southfield, MI 48075
(248) 443-6567/fax (248) 552-1380
jmarconu,zskpc.com



                               DEMAND FOR JURY TRIAL

      NOW COMES Plaintiff, LADAWNE MALONE, by and through her attorneys,

ZAMLER, SHIFFMAN, & KARFIS P.C., and hereby demand a trial by jury in the above-




                                             r-I
Case 5:21-cv-12225-JEL-CI ECF No. 1-1, PageID.18 Filed 09/21/21 Page 10 of 10




entitled matter.

                                  Respectfully submitted,

                                  Zamler, Shiffxnan, & Karfis P.C.

                                  BY: /s/James S. Marco
                                    JAMES S. MARCO (P80419)
                                    Zamler, Shiffinan & Karfis, P.C.
                                    Attorneys for Plaintiff
                                    23077 Crreenfield Rd., Ste. 557
                                    Southfield, MI 48075
                                    (248) 443-6567
                                    _j,marco(a?zskpc.com

Dated: June 8, 2021




                                    7
